ROVIRA, Justice,
dissenting:
I respectfully dissent. The majority holds today that a prisoner may invoke the speedy trial demand provisions of the Uniform Mandatory Disposition of Detainers Act, § 16-14-101 to -108, 8A C.R.S. (1986) (the “Act”), absent the filing of a detainer with his custodian. Because I can find no support for such a broad reading either in the history of the Act, or in the demand provision’s place in the statutory scheme, or in our recently decided cases, I respectfully dissent.
I.
The court’s duty in answering the question before us today is to construe the Act in the manner best giving effect to the legislature’s intent in enacting the law. People v. District Court, 713 P.2d 918, 921 (Colo.1986); People v. Mascarenas, 706 P.2d 404, 406 (Colo.1985). We should be guided in this endeavor by looking to the problems the legislature addressed, Schubert v. People, 698 P.2d 788, 793-94 (Colo.1985). Finally, our construction of a particular section of the Act should reflect its place in the scheme of the whole statute. Humana, Inc. v. Board of Adjustment of City of Lakewood, 189 Colo. 79, 82, 537 P.2d 741, 743 (1975); People ex rel. Dun*312bar v. Trinidad State Junior College, 184 Colo. 305, 309, 520 P.2d 736, 738 (1974).
What evidence there is of the history of the Act indicates that it was intended solely to provide a remedy for the widespread abuse of detainers. The scope of the Act may be determined in the first instance, of course, by its restrictive title. Conrad v. City of Thornton, 191 Colo. 444, 449, 553 P.2d 822, 826 (1976). In addition, when the Act was proposed to the National Conference of Commissioners on Uniform State Laws in 1958, the Committee of State Officials provided the following summary of the law and its purpose:
It is proper that authorities in quest of a violator of the law should have assistance in returning him to their jurisdiction, nevertheless the detainer system now operates to the detriment of society all too often.
A sentencing judge is at a loss when faced with detainers already filed and with the possibility of other detainers, since the effect of the detainers on the total correctional treatment of the offender cannot be known in advance of trial under them. The prison administrator is hampered in his efforts toward rehabilitation since the inmate with a de-tainer filed against him may suffer from anxiety concerning its effect and not respond to training. In many jurisdictions, he is not eligible for parole.
[[Image here]]
... [The Act] provides that a prisoner, wishing to clear a detainer based on an outstanding indictment, information or complaint, may make a request for final disposition of the charges against him. If trial on them is not had within a reasonable time as defined in the statute, the indictment, information or complaint ceases to be of any further force or effect, and the detainer based thereon is removed with prejudice. The Uniform Act provides for dismissal of the de-tainer with prejudice under the circumstances outlined above and also upon failure of the proper correctional official to inform a prisoner within one year after a detainer has been filed against him at the institution. (Emphasis added.)
Committee of State Officials on Suggested State Legislation, 19 Suggested State Legislation, 167, 167-68 (1958).
The Committee considered a similar California law, and the Commissioners, in adopting the Act in 1958, explained that:
California has devised a method of obtaining prompt disposition of detainers by providing that prosecuting officials, upon the request of the prisoner, must move forward with trial of the charge which caused the detainer. Failing to do so within a reasonable time automatically brings about a dismissal of such charge and withdrawal of the detainer. This procedure is available to the prisoner both with regard to detainers lodged at the time imprisonment commences or during the continuance of the term of imprisonment. In other words, a sort of “statute of limitations” is applied to detainers to the end that valid charges will be ripened into trials whereas de-tainers merely lodged on suspicion or less urill be dismissed. Competent authorities estimate that as many as 50% of warrants now lodged against prisoners are never intended to be prosecuted. (Emphasis added.)
Commissioners’ Prefatory Note, Uniform Mandatory Disposition of Detainers Act, 11 U.L.A. 321, 322 (1974).
The California law to which the Commissioners’ notes referred actually applies to any case in which a prisoner is charged with a crime, and not just to those cases in which a detainer is filed. See CaLPenal Code § 1381 (West 1986). The Commissioners’ use of that law as an example of how abuses of detainers are prevented further indicates the narrow application of the Act.
Our previous decisions have recognized the limited scope of the Act. In People v. Higinbotham, 712 P.2d 993 (Colo.1986), for example, we stated that “[u]nder the Uniform Act, a prisoner may request final disposition of any untried charges pending against him in Colorado on the basis of which a detainer has been lodged." 712 *313P.2d at 995 (emphasis added). Moreover, we have consistently rejected the claim that the Act was intended to apply to situations in which no detainer is filed against the prisoner. See People v. Bolin, 712 P.2d 1002, 1004 (Colo.1986) (“The purpose of the Uniform Act is to provide a mechanism for the disposition of detainers; without a detainer, the act has no applicability”); People v. Yellen, 704 P.2d 306, 311-12 (Colo.), cert. denied, 474 U.S. 1036, 106 S.Ct. 603, 88 L.Ed.2d 582 (1985).
II.
In light of the Act’s clear focus on protecting prisoners from abusive detainers, I am unpersuaded by the majority’s rationale for expanding that protection to include cases in which no detainer is filed.
First, the majority contends that the statute is clear in excluding a detainer requirement from the speedy trial demand provisions. While it is true that section 16-14-102(1), 8A C.R.S. (1986), does not specifically mention “detainer,” we have had no trouble finding, without dissent, that the statutory scheme contemplates the filing of a detainer as a prerequisite to the superintendent’s duties under section 16-14-102(2), despite that section’s failure to use the word “detainer.” See People v. Bolin, 712 P.2d at 1004; People v. Yellen, 704 P.2d at 312.
The majority attempts to distinguish Yel-len and Bolin on the grounds that those cases addressed only the duties of the superintendent under sections 16-14-102(2) & (3) of the Act. I do not believe that Yellen and Bolin may so easily be discounted. While those cases dealt with a different section of the Act from that we consider today, we were careful in both cases to investigate and to apply the general scheme of the Act in reaching our decisions. Just as we found that, when read as a whole, the Act on its face requires a detainer to trigger the superintendent’s duties, I read those duties as indicative of the legislature’s focus on detainers. The superintendent’s notification duties are clearly intended to facilitate a prisoner’s demand rights. Because the superintendent is required to notify a prisoner of pending charges only when a detainer is filed, it seems equally clear that the legislature only intended a prisoner to be given the right to demand disposition of charges underlying a detainer.
Second, the majority acknowledges the line of cases in which we have held that the purpose of the Act is “to permit a prisoner to clear up detainers that have been lodged against him,” and thereby be protected from such adverse effects of detainers as loss of or ineligibility to receive “trusty” status, restrictions on parole, and detention in maximum security cells.
The majority also finds that one of the purposes of the Act is better satisfied by finding that it covers cases in which no detainer is filed. The heart of that argument is the observation that:
Many of the same adverse effects that attend the filing of a detainer are also presented by the existence of untried charges even in the absence of a detain-er. Untried charges present difficulties to prison authorities and parole boards in formulating a prisoner’s rehabilitative program, since such a program must be adopted without knowing whether the prisoner will be convicted on other charges. Pending charges also may adversely affect a prisoner’s attitude towards rehabilitation, since the possibility of other convictions makes the prospect of release problematical no matter how zealously a prisoner might work to accomplish his own reform.
Maj. op. at 307.
The majority finds therein reason for believing that the Act’s exclusion of an express requirement that the prisoner have a detainer against him (unlike the IAD, which expressly conditions the demand provisions on the existence of a detainer) was purposeful. The Committee of State Officials, however, recited exactly those rehabilitation factors while at the same time addressing only detainers. Whether the legislature had reason to extend the protection beyond cases in which a detainer is filed is insufficient evidence of their intent to do so.
*314The thrust of the majority opinion lies in its conclusion that if the prisoner has knowledge of untried charges against him, he has a right to demand the speedy disposition of those charges even if no detainer is filed. Implicit in this conclusion is that the custodian of the prisoner need not be aware of those charges. If this be the case then the rationale behind the Act disappears, for it is only the custodian’s knowledge of the untried charges, as evidenced by a detainer being filed, which may trigger the adverse consequences of ineligibility for rehabilitation programs, maximum security detention, and delayed parole release.
It cannot be disputed that the Act arose out of widespread-concern that the detainer system had become the subject of widespread abuse and that prisoners were entitled to some protection. However, to read the Act as the majority does transforms it into a special speedy trial law for prisoners. I cannot find any evidence that the legislature thought that prisoners needed additional protection, except in those cases in which detainers are filed with their custodians.
I would reverse the judgment of the district court.
I am authorized to say that Justice MUL-LARKEY joins me in the dissent.